This prosecution originated in the county court and was for a violation of the prohibition law by having whisky in her possession. From a judgment of conviction in the county court an appeal was taken to the circuit court. Appellant was there tried by a jury, was again convicted, and from the judgment of conviction appealed to this court.
There was direct evidence, by the several state witnesses, tending to show that witness Hutto, a deputy sheriff, took from the person of appellant a pint bottle of whisky which she was carrying under her arm at or near her place of business in Walker county. The evidence of the defendant and her witnesses tended to show that the officers did search her but found nothing upon her person, and that she did not have the bottle of whisky, which was introduced in evidence, under her arm, as testified by the several state witnesses. Thus a question of fact for the determination of the jury was presented, rendering inapt the general affirmative charge which was requested by defendant in writing. There was no error in refusing said charge.
The several exceptions reserved to the court's rulings upon the admission of evidence are wholly without merit and cannot be sustained. The record is regular, and, no error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.